Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2015/0071134 A1) hereinafter as Li in view of KADOUS et al (US 20170048889 A1) hereinafter as KADOUS.
Regarding claim(s) 10 and 17, Li discloses 10 a terminal comprising (See  appropriate terminals for base station See Fig(s). 4 and UE See Fig(s). 5: 
a receiver that receives information related to a Random Access Channel (RACH) configuration indicating an allocation of RACH resources in a time domain (See ¶ 19-22, Base Station (BS) to configure a Random Access CHannel (RACH) is provided. The method includes generating configuration information on RACH resources, transmitting the configuration information on the RACH resources to a User Equipment (UE), See ¶ 16) and information indicating a downlink arrangement or an uplink arrangement; 
a processor that identifies available RACH resources based on the RACH resources indicated by the information related to the RACH configuration and the information indicating the downlink arrangement or the uplink arrangement (See Fig(s). 4-5, See ¶ abstract, 19, generating configuration information on RACH resources, transmitting the configuration information on the RACH resources to a User Equipment (UE),; and a transmitter that transmits a preamble by using the available RACH resources (See ¶ 20-22).  
Li fails to disclose downlink or uplink arrangement.
KADOUS discloses downlink or uplink arrangement (See ¶ 67). Different arrangement of downlink, uplink, and special subframes, provides for more downlink/uplink subframes to accommodate different traffic scenarios.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of KADOUS within Li, so as to enhance overall network performance by having different arrangement of downlink, uplink, and special subframes, and thus providing for more downlink/uplink subframes to accommodate different traffic scenarios.

Regarding claim(s) 10, KADOUS discloses wherein the processor identifies a RACH resource indicated by the information related to the RACH configuration as available in a case that the RACH resource is located on an uplink arrangement indicated by the information indicating the downlink arrangement or the uplink arrangement (See ¶ 67).  Reasons for combining same as claim 10.
Regarding claim(s) 15, Li discloses  wherein it is configured which slot in a sub-frame is arranged as a RACH resource in a case that a unit of indication in the information related to the RACH configuration is a sub-frame (See ¶ claim 1).  
Regarding claim(s) 16, Li discloses  wherein information indicating that RACH resources are arranged at a period of a multiple of 10 ms is indicated by the information related to the RACH configuration (See ¶ 9, See Fig(s). 1).

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411